          Case 2:19-cr-00156-PJP Document 5 Filed 06/24/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

               Plaintiff,                        Criminal No. 2:19-cr-156 - 1

 v.                                              Hon. Peter J. Phipps

 DAVID TINLEY,

               Defendant.



                                     HEARING MEMO

                              HEARING HELD: Waiver and Plea
                             DATE HEARING HELD: June 24, 2019
                                BEFORE: Judge Peter J. Phipps

Appearing for Plaintiff:                           Appearing for Defendant:
Shardul S. Desai, Esquire                          Stanley W. Greenfield, Esquire

Hearing began at 10:02 a.m.                        Hearing concluded at 11:44 a.m.

Stenographer: Shirley Hall

                                         OUTCOME:

Hearing adjourned.

A waiver of indictment and guilty plea were not accepted by the Court.

This waiver and plea hearing will be continued to 07/19/19 at 10:30 AM. The parties are
directed to notify the Court by 07/16/19 if this hearing becomes unnecessary.
